DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction

Applicant’s election without traverse of Species I, depicted in Fig. 2, directed to claims 1, 2, 7-12, and 17-20 in the reply filed on October 25, 2022 is acknowledged.
Claims 3-6 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II-IV, there being no allowable generic or linking claim.

Specification

The disclosure is objected to because of the following informalities: Application number(s) (paragraph 0002) is/are missing.  
Appropriate correction is required.

	Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the device under test (claim 20) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1, the specification is not described in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make/provide a processor(s) to:
use the NRZ waveform signal to generate a ramp sweep signal;
gate the ramp sweep signal and the NRZ waveform signal to produce 
gated X-axis and Y-axis data; and
display the gated X-axis and Y-axis data as a cyclic loop image.
Fig. 2 does not show the above steps being performed by the processor(s).
For example, Fig. 2 shows displaying the gated X-axis and Y-axis data as a cyclic loop image is performed by display (30) and not by processor/controller (34).

Note Regarding 35 USC § 101

Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, claims 1, 2, 7-12, and 17-20 fall within a statutory category.
Under step 2A, prong 1, claims 1, 2, 7-12, and 17-20 do not recite an abstract.
Thus, the claims are patent eligible under 35 USC 101.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 (filed on June 11, 2021) of copending Application No. US 17/345,342 (Pickerd et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because Pickerd et al. (‘342) claims:
11. A method of generating a cyclic loop image (claim 20), comprising:
receiving an input waveform (claim 20, line 2);
using the input waveform to generate a ramp sweep signal (claim 20, line 2);
gating the ramp sweep signal and the input waveform to produce gated X-axis and Y-axis data (claim 20, lines 4-6).
While Pickerd et al. (‘342) does not expressly claim displaying the gated X-axis and Y-axis data as a cyclic loop image, Pickerd et al. claims storing cyclic loop image data as y-axis data and x-axis data (claim 20, lines 4-5). It would have been obvious to display the gated x-axis data and y-axis data as a cyclic loop image.

12. The method as claimed in claim 11, further comprising storing the cyclic loop image in a memory (claim 20, lines 4-5).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 20 and 21 (filed on June 11, 2021) of copending Application No. US 17/345,342 (Pickerd et al.) in view of Onu (US 2005/0273285). Pickerd et al. (‘342) claims:
20. A test and measurement instrument (claim 20), comprising:
an input to receive a waveform signal from a device under test (claim 20, line 2; claim 21); and
a ramp generator to use the waveform signal to generate a ramp sweep signal (claim 20, line 2);
a gate to gate the ramp sweep signal and the waveform signal to produce gated X-axis and Y-axis data (claim 20, lines 4-6).

While Pickerd et al. (‘342) does not expressly claim a display to display the gated X-axis and Y-axis data as a cyclic loop image, Pickerd et al. (‘342) claims storing cyclic loop image data as y-axis data and x-axis data (claim 20, lines 4-5). It would have been obvious to display the gated x-axis data and y-axis data as a cyclic loop image.

Further, Pickerd et al. (‘342) does not claim receiving a non-return-to-zero (NRZ) waveform signal as an input waveform. However, Onu discloses an input (510, Fig. 5) to receive a non-return-to-zero (NRZ) waveform signal (paragraph 0002, lines 1-5) from a device under test (implied by SUT, paragraph 0032, lines 1-5). It would have been obvious for Pickerd et al. (‘342) in view of Onu to receive the non-return-to-zero (NRZ) waveform signal as input waveforms.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, 8, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 (filed on June 11, 2021) of copending Application No. US 17/345,312 (Pickerd et al.) in view of Onu (US 2005/0273285). Pickerd et al. (‘312) claims:

1. A system (claim 1), comprising:
an input to receive a waveform signal (claim 1, line 2); and
one or more processors configured to execute code to cause the one or more processors (claim 1, line 4) to:
use the waveform signal to generate a ramp sweep signal (claim 1, line 
6);
gate the ramp sweep signal and the waveform signal to produce gated X-
axis and Y-axis data (producing cyclic loop image data, claim 1, line 9);
display the gated X-axis and Y-axis data as a cyclic loop image (claim 11).
Further, Pickerd et al. (‘312) claims producing cyclic loop image data (claim 1, line 9). It would have been obvious to display a cyclic loop image using cyclic loop image data.

20. A test and measurement instrument (claim 1), comprising:
an input to receive a waveform signal from a device under test (claim 1, line 2); and
a ramp generator to use the waveform signal to generate a ramp sweep signal (claim 1, line 4);
a gate to gate the ramp sweep signal and the waveform signal to produce gated X-axis and Y-axis data (producing cyclic loop data image, claim1, line 9); and
a display to display the gated X-axis and Y-axis data as a cyclic loop image (claim 11).
Further, Pickerd et al. (‘312) claims producing cyclic loop image data (claim 1, line 9). It would have been obvious to display a cyclic loop image using cyclic loop image data.

Further, Pickerd et al. (‘342) does not claim receiving a non-return-to-zero (NRZ) waveform signal as an input waveform. However, Onu discloses an input (510, Fig. 5) to receive a non-return-to-zero (NRZ) waveform signal (paragraph 0002, lines 1-5) from a device under test (implied by SUT, paragraph 0032, lines 1-5). It would have been obvious for Pickerd et al. (‘342) in view of Onu to receive the non-return-to-zero (NRZ) waveform signal as input waveforms.

2. The system as claimed in claim 1, further comprising a memory to store the gated X-axis and Y-axis data (storing cyclic loop image data, claim 1, line 11).

8. The system as claimed in claim 1, wherein the one or more processors are further configured to execute code to cause the one or more processors to make a measurement from the cyclic loop image (claim 7).

Claims 11, 12, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 (filed on June 11, 2021) of copending Application No. US 17/345,312 (Pickerd et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because Pickerd et al. (‘312) claims:
11. A method of generating a cyclic loop image (claim 1), comprising:
receiving an input waveform (claim 1, line 2);
using the input waveform to generate a ramp sweep signal (claim 1, line 6);
gating the ramp sweep signal and the input waveform to produce gated X-axis and Y-axis data (producing cyclic loop image, claim 1, line 9); and
displaying the gated X-axis and Y-axis data as a cyclic loop image (claim 11).
Further, Pickerd et al. (‘312) claims producing cyclic loop image data (claim 1, line 9). It would have been obvious to display a cyclic loop image using cyclic loop image data.

12. The method as claimed in claim 11, further comprising storing the cyclic loop image in a memory (claim 1, line 11).

17. The method as claimed in claim 11, further comprising making a measurement from the cyclic loop image (claim 7).
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Macaulay (US 5,013,978).

Regarding claim 11, Macaulay discloses a method of generating an image (Fig. 1; displaying an image in response to an electronic sweep, claim 2, lines 15-16), comprising:
receiving an input waveform (receiving 106/110);
using the input waveform (106/110) to generate a ramp sweep signal (112/114);
gating (interfacing/coupling 114/116 to CRT, Fig. 1) the ramp sweep signal (114/116) and the input waveform (106/110) to produce gated X-axis and Y-axis data (114/116, based on 106/110, define two dimensional position, horizontal/vertical, on the screen, column 3, lines 22-26); and
displaying the gated X-axis and Y-axis data as an image (114/116 defines the two dimensional position on screen, column 3, lines 22-26, and cause the CRT to display an image in response to the electronic beam sweep, claim 2, lines 15-16).

While Macaulay does not expressly disclose generating a cyclic loop image, Macaulay discloses displaying an image in response to a sweep (claim 2, lines 15-16). Macaulay further discloses the sweep is cyclic (loop) (generating a sweep signal having predetermined rate of ramp sweeps per second, claim 1, lines 19-22). Thus, it would have been obvious to generating a cyclic loop image in response to a cyclic sweep.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Macaulay with generating a cyclic loop image in in response to a cyclic sweep.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Macaulay as applied to claim 11 above, and further in view of the following.

Regarding claim 12, Macaulay as modified discloses the claimed limitations as discussed above, except storing the cyclic loop image in a memory.

However, Macaulay discloses displaying an image in response to an electronic beam swept thereacross, claim 2, lines 15-16) and it would have been obvious to generate a cyclic loop image in response to a cyclic sweep, as discussed above.
It would have been obvious to store the cyclic loop image in a memory prior to displaying the cyclic loop image for displaying the cyclic loop image.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Macaulay with storing the cyclic loop image in a memory for the purpose of displaying the cyclic loop image.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Macaulay as applied to claim 11 above, and further in view of Onu (US 2005/0273285).

Regarding claim 20, Macaulay as modified discloses the claimed limitations as discussed above.
 
Macaulay as modified further discloses
an input (input of 108/112) to receive a waveform signal (106/110); and
a ramp generator (108/112) to use the waveform signal to generate a ramp sweep signal (114/116);
a gate (interface between 108/112 and CRT) to gate the ramp sweep signal (114/116) and the waveform signal to produce gated X-axis and Y-axis data (114/116, based on 106/110, define two dimensional position, horizontal/vertical, on the screen, column 3, lines 22-26); and
a display (CRT) to display the gated X-axis and Y-axis data as a cyclic loop image (see discussions above with regard to claim 11).

However, Macaulay as modified does not disclose receiving a non-return-to-zero (NRZ) waveform signal from a device under test.

Onu discloses an input (510, Fig. 5) to receive a non-return-to-zero (NRZ) waveform signal (paragraph 0002, lines 1-5) from a device under test (implied by SUT, paragraph 0032, lines 1-5).

 Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Macaulay as modified with receiving a non-return-to-zero (NRZ) waveform signal as disclosed by Onu for the purpose of testing and measurement. It would have been obvious for Macaulay to receive the non-return-to-zero (NRZ) waveform signal, since Macaulay receives pulses (106/110) and the non-return-to-zero (NRZ) waveform signal discussed in Onu are pulses/digital signals (see Onu, paragraph 0003).

	Allowable Subject Matter

Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein the method comprising measuring a reflection delay from a phase angle in the cyclic loop image divided by 360 multiplied by a data rate of the waveform signal (claim 18) or measuring a reflection coefficient from a difference between voltages represented by values on the cyclic loop image (claim 19) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Note

Claims 1, 2, and 7-10 do not have prior art rejections.
The combination as claimed wherein a system comprising one or more processors configured to execute code to cause the one or more processors to use the NRZ waveform signal to generate a ramp sweep signal; gate the ramp sweep signal and the NRZ waveform signal to produce gated X-axis and Y-axis data; and display the gated X-axis and Y-axis data as a cyclic loop image(claim 1) is not disclosed, suggested, or made obvious by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Onu (US 2005/0273285) discloses a system (Fig. 5), comprising:
an input (510) to receive a non-return-to-zero (NRZ) waveform signal (paragraph 0002, lines 1-5); and
one or more processors (540) configured to execute code (in 550, paragraph 0032, lines 7-9).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        November 3, 2022